PER CURIAM.
Plaintiff in this negligence action appeals from a directed verdict entered in favor of Seaboard Coast Line Railroad Company. We must reverse.
The record discloses ample evidence from which a jury could have found the railroad negligent. The only remaining question was whether appellant was contributorily negligent, proximately contributing to his injury. Again, the record shows favorable inferences and unresolved issues of material fact bearing on contributory negligence. As has been repeatedly held,1 the jury is the proper arbiter of such matters.
Accordingly, the judgment is reversed and the cause is remanded for a new trial.
HOBSON, C. J., and PIERCE and McNULTY, JJ., concur.

. See, e. g., Carter v. Parker (Fla.App.1966), 183 So.2d 3; Quinn v. I. C. Helmly Furniture Company (Fla.App.1962), 141 So.2d 302; Foster v. Gulfstream Press, Inc. (Fla.App.1961), 134 So.2d 270.